DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 13 May 2021, claims 1-20 are presently pending in the application, of which, claims 1, 6, 12, and 16 are presented in independent form. 

Priority
The Examiner acknowledges the instant application claims the benefit of U.S. 16/140,558 (now issued as U.S. 11.030,203), filed 25 September 2018, and has been accorded the effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 13 May 2021, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Dinerstein, Yosef, et al (U.S. 2018/0084007, filed 20 September 2016, and known hereinafter as Dinerstein) in view of Anand, Kunal, et al (U.S. 2015/0205951 and known hereinafter as Anand ‘951) and in further view of Anand, Kunal, et al (U.S. 2017/0068819 and known hereinafter as Anand ‘819).

As per claim 1, Dinerstein teaches a computing system comprising: 
memory (Dinerstein, see Figure 5, which discloses memory); 
one or more processing units coupled to the memory (Dinerstein, see Figure 5, which discloses memory coupled to one or more processors.); and 
one or more non-transitory computer readable storage media storing instructions that, when loaded into the memory (Dinerstein, see Figure 5, which discloses memory coupled to one or more processors.), cause the one or more processing units to perform operations for: 
receiving call stack information from an application requesting execution of a first dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
receiving from the application a first index value associated with the first dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.); 
receiving from a database system a second index value associated with a second dynamic query (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.); 
receiving from the database system query execution statistics associated with the second dynamic query (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.); 
Dinerstein does not explicitly disclose comparing the first hash value with the second hash value; based on the comparing, determining that the first dynamic query and the second dynamic query are the same query; and training a machine learning component with the call stack information and the query statistics to, at least in part, provide a trained classifier.
Anand discloses comparing the first index value with the second index value (e.g. Anand, see paragraphs [0026-0029], which discloses the SQL tokenizer compares the token streams to produce a lexical of nodes.); 
based on the comparing, determining that the first dynamic query and the second dynamic query are the same query (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); and 
training a machine learning component with the call stack information and the query statistics to, at least in part, provide a trained classifier (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.).
Dinerstein is directed to detect and/or prevent injection attacks in databases. Anand is directed to analyzing SQL queries for constraint violations, which may indicate injection attacks. Both are analogous art, because they are directed to efficiently handling database injection attacks and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Dinerstein with the teachings of Anand to include the claimed features with the motivation to detecting database injection attacks.
Although the modified teachings of Dinerstein and Anand ‘951 discloses database injections, it does not explicitly disclose the call stack information comprising one or more of: identifiers of subroutines that were called by the application, indications of where or how the subroutines were called, values of local variables of the application, parameters passed to the subroutines, or ordering of information in the call stack; and the query execution statistics comprising one or more of: a number of tables accessed by the second dynamic query, a number of records processed by the second dynamic query, a number of records returned by the second dynamic query, an execution time of the second dynamic query, memory used during execution of the second dynamic query, or a number of nodes involved in executing the second dynamic query.
Anand ‘819 teaches the call stack information comprising one or more of: identifiers of subroutines that were called by the application, indications of where or how the subroutines were called, values of local variables of the application, parameters passed to the subroutines, or ordering of information in the call stack (Anand ‘819, see paragraphs [0077-0095], which discloses one or more identifier that accesses database tables in an SQL table using variables and expressions in order to call the procedure to provide the executed results.); the first index having a first type and being calculated for the first dynamic query, the first type being (1) a hash value obtained by applying a hash algorithm, (2) a skiplist index, (3) a bitmap index, (4) a B-tree index, (5) a generalized search tree index, or (6) a generalized inverted index (e.g. Anand ‘819, see paragraphs [0080-0089], which discloses a hash algorithm); and
the query execution statistics comprising one or more of: a number of tables accessed by the second dynamic query, a number of records processed by the second dynamic query, a number of records returned by the second dynamic query, an execution time of the second dynamic query, memory used during execution of the second dynamic query, or a number of nodes involved in executing the second dynamic query (Anand ‘819, see paragraphs [0110-0124], which discloses a first query includes SQL statements and operators, which is executed by a database, in which the query is parsed and analyzed to expose flaws, in which literals are provided to the query in which the query is then modified to comport to a valid request, based on the original SQL query (e.g. first query).).
Dinerstein is directed to detect and/or prevent injection attacks in databases. Anand ‘951 is directed to analyzing SQL queries for constraint violations, which may indicate injection attacks. Anand ‘819 is directed to SQL type evaluations to detect evaluation flaws. All are analogous art, because they are directed to efficiently handling database injection attacks and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Dinerstein with the teachings of Anand ‘951 and with the further teachings of Anand ‘819 to include the claimed features with the motivation to detecting database injection attacks.

As per claim 2, the modified teachings of Dinerstein with Anand teaches the computing system of claim 1, wherein the query statistics comprise a set of tables accessed by the second dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.). 

As per claim 3, the modified teachings of Dinerstein with Anand teaches the computing system of claim 1, wherein the query statistics comprise a query result size (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.). 

As per claim 4, the modified teachings of Dinerstein with Anand teaches the computing system of claim 1, wherein the query statistics are associated with a query execution plan for the second dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.). 

As per claim 5, the modified teachings of Dinerstein with Anand teaches the computing system of claim 1, wherein the machine learning component is further trained with a set of tokens associated with the second dynamic query (e.g. Anand, see paragraphs [0026-0029], which discloses the SQL tokenizer compares the token streams to produce a lexical of nodes.). 

As per claim 6, the modified teachings of Dinerstein with Anand teaches the computing system of claim 1, wherein the first index value comprises a first hash value and the second index value comprises a second hash value, the operations further comprising: 
receiving from the application a third hash value for a third dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
receiving call stack information for the third dynamic query, the call stack information for the third dynamic query comprising a first portion of test data (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
receiving from the database system a fourth hash value for a fourth dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
receiving from the database system query statistics associated with the fourth dynamic query, the query statistics associated with the fourth dynamic query comprising a second portion of test data (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
comparing the third hash value with the fourth hash value (e.g. Anand, see paragraphs [0026-0029], which discloses the SQL tokenizer compares the token streams to produce a lexical of nodes.); 
based on the comparing, determining that the third dynamic query and the fourth dynamic query are the same query (e.g. Anand, see paragraphs [0026-0029], which discloses the SQL tokenizer compares the token streams to produce a lexical of nodes.); 
submitting the first portion of test data and the second portion of test data to the trained classifier (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); 
receiving a classification result (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.); 
taking at least one action based on the classification result (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.). 

As per claim 7, the modified teachings of Dinerstein with Anand teaches the computing system of claim 6, the operations further comprising: 
receiving a first application identifier from the application as associated with the first hash value (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.), and wherein the training includes training with the first application identifier (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.); and 
receiving a second application identifier from the application as associated with the third hash value (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.), and wherein the second application identifier is included in the first portion of test data (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.). 

As per claim 8, the modified teachings of Dinerstein with Anand teaches the computing system of claim 6, the operations further comprising: 
receiving a first user identifier from the application as associated with the first hash value (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.), and wherein the training includes training with the first user identifier (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.); and 
receiving a second user identifier from the application as associated with the third hash value (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.), and wherein the second user identifier is included in the first portion of test data (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.). 

As per claim 9, the modified teachings of Dinerstein with Anand teaches the computing system of claim 6, wherein the classification result indicates a potentially malicious query and the action comprises terminating the potentially malicious query (Dinerstein, see paragraphs [0057-0060], which discloses the injection detector can be configured to detect and/or prevent injection attacks based on the pattern records and/or vulnerability records in the database.). 

As per claim 10, the modified teachings of Dinerstein with Anand teaches the computing system of claim 6, wherein the classification result indicates a potentially malicious query, but a user role associated with the potentially malicious query determines that the potentially malicious query should be executed (Dinerstein, see paragraphs [0057-0060], which discloses the injection detector can be configured to detect and/or prevent injection attacks based on the pattern records and/or vulnerability records in the database.). 

As per claim 11, the modified teachings of Dinerstein with Anand teaches the system of claim 1, further comprising: 
receiving test user input (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
submitting the test user input to the trained classifier (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); 
receiving a classification result (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.); and 
taking at least one action based on the classification result (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.).

As per claim 12, Dinerstein teaches one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform processing for a method comprising: 
receiving call stack information from an application requesting execution of a first dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.), the call stack information comprising one or more of: identifiers of subroutines that were called by the application, indications of where or how the subroutines were called, values of local variables of the application, parameters passed to the subroutines, or ordering the information in the call stack; 
receiving from a database system query statistics associated with a second dynamic query (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.); 
determining that the first dynamic query and the second dynamic query are the same query (e.g. Dinerstein, see paragraphs [0056-0067], which discloses the database statement is parsed and analyzed to determine whether the syntactic patterns are the same.). 
Dinerstein does not explicitly disclose training a machine learning component with the call stack information and the query statistics to, at least in part, provide a trained classifier.
Anand discloses training a machine learning component with the call stack information and the query statistics to, at least in part, provide a trained classifier (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.).
Dinerstein is directed to detect and/or prevent injection attacks in databases. Anand is directed to analyzing SQL queries for constraint violations, which may indicate injection attacks. Both are analogous art, because they are directed to efficiently handling database injection attacks and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Dinerstein with the teachings of Anand to include the claimed features with the motivation to detecting database injection attacks.
Although the modified teachings of Dinerstein and Anand ‘951 discloses database injections, it does not explicitly disclose the call stack information comprising one or more of: identifiers of subroutines that were called by the application, indications of where or how the subroutines were called, values of local variables of the application, parameters passed to the subroutines, or ordering of information in the call stack; and the query execution statistics comprising one or more of: a number of tables accessed by the second dynamic query, a number of records processed by the second dynamic query, a number of records returned by the second dynamic query, an execution time of the second dynamic query, memory used during execution of the second dynamic query, or a number of nodes involved in executing the second dynamic query.
Anand ‘819 teaches the call stack information comprising one or more of: identifiers of subroutines that were called by the application, indications of where or how the subroutines were called, values of local variables of the application, parameters passed to the subroutines, or ordering of information in the call stack (Anand ‘819, see paragraphs [0077-0095], which discloses one or more identifier that accesses database tables in an SQL table using variables and expressions in order to call the procedure to provide the executed results.); and
the query execution statistics comprising one or more of: a number of tables accessed by the second dynamic query, a number of records processed by the second dynamic query, a number of records returned by the second dynamic query, an execution time of the second dynamic query, memory used during execution of the second dynamic query, or a number of nodes involved in executing the second dynamic query (Anand ‘819, see paragraphs [0110-0124], which discloses a first query includes SQL statements and operators, which is executed by a database, in which the query is parsed and analyzed to expose flaws, in which literals are provided to the query in which the query is then modified to comport to a valid request, based on the original SQL query (e.g. first query).).
Dinerstein is directed to detect and/or prevent injection attacks in databases. Anand ‘951 is directed to analyzing SQL queries for constraint violations, which may indicate injection attacks. Anand ‘819 is directed to SQL type evaluations to detect evaluation flaws. All are analogous art, because they are directed to efficiently handling database injection attacks and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Dinerstein with the teachings of Anand ‘951 and with the further teachings of Anand ‘819 to include the claimed features with the motivation to detecting database injection attacks.

As per claim 13, the modified teachings of Dinerstein with Anand teaches the one or more non-transitory computer-readable storage media of claim 12, further comprising: 
receiving test user input (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
submitting the test user input to the trained classifier (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); 
receiving a classification result (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.); and 
taking at least one action based on the classification result (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.).

As per claim 14, the modified teachings of Dinerstein with Anand teaches the one or more non-transitory computer-readable storage media of claim 12, further comprising: 
calculating a first index value for the first dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
calculating a second index value for the second dynamic query (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); and
comparing the first index value with the second index value (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.).

As per claim 15, the modified teachings of Dinerstein with Anand teaches the one or more non-transitory computer-readable storage media of claim 14, wherein the first index value is a first hash value calculated from tokens in the first dynamic query (e.g. Anand, see paragraphs [0026-0029], which discloses the SQL tokenizer compares the token streams to produce a lexical of nodes.) and the second index value is a second hash value calculated from tokens in the second dynamic query (e.g. Dinerstein, see paragraphs [0038-0048], discloses the application can generate additional characters based on the user input to include additional parameters and placeholder values, where a new syntactic pattern may be created to detect a database injection attack.).

As per claim 16, Dinerstein teaches a method, implemented in a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, comprising comprising: 
receiving call stack information from an application requesting execution of a first dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
receiving from a database system query statistics associated with a second dynamic query (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.); 
determining that the first dynamic query and the second dynamic query are the same query (e.g. Dinerstein, see paragraphs [0056-0067], which discloses the database statement is parsed and analyzed to determine whether the syntactic patterns are the same.). 
Dinerstein does not explicitly disclose training a machine learning component with the call stack information and the query statistics to, at least in part, provide a trained classifier.
Anand discloses training a machine learning component with the call stack information and the query statistics to, at least in part, provide a trained classifier (e.g. Anand, see paragraphs [0031-0037], which discloses if the constraint exceeds a certain threshold, then an SQL injection attack is detected and then stored into the SQL security engine.).
Dinerstein is directed to detect and/or prevent injection attacks in databases. Anand is directed to analyzing SQL queries for constraint violations, which may indicate injection attacks. Both are analogous art, because they are directed to efficiently handling database injection attacks and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Dinerstein with the teachings of Anand to include the claimed features with the motivation to detecting database injection attacks.

	As per claim 17, the modified teachings of Dinerstein with Anand teaches the method of claim 16, wherein the application execution statistics comprises one or more of: identifiers of subroutines that were called by the application, indications of where or how the subroutines were called, values of local variables of the application, parameters passed to the subroutines, or ordering of information in the call stack with the application (Anand ‘819, see paragraphs [0077-0095], which discloses one or more identifier that accesses database tables in an SQL table using variables and expressions in order to call the procedure to provide the executed results.).

As per claim 18, the modified teachings of Dinerstein with Anand teaches the method of claim 16, wherein the application execution statistics comprises one or more of: the query execution statistics comprising one or more of: a number of tables accessed by the second dynamic query, a number of records processed by the second dynamic query, a number of records returned by the second dynamic query, an execution time of the second dynamic query, memory used during execution of the second dynamic query, or a number of nodes involved in executing the second dynamic query (Anand ‘819, see paragraphs [0110-0124], which discloses a first query includes SQL statements and operators, which is executed by a database, in which the query is parsed and analyzed to expose flaws, in which literals are provided to the query in which the query is then modified to comport to a valid request, based on the original SQL query (e.g. first query).).

As per claim 19, the modified teachings of Dinerstein with Anand teaches the method of claim 16, further comprising: 
receiving test user input (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
submitting the test user input to the trained classifier (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); 
receiving a classification result (e.g. Dinerstein, see paragraphs [0027-0028], which discloses the dynamic query of ‘John Doe,’, which may include additional name variables, database command, identification of table, and table column, thus forming a first version of the dynamic query.); and 
taking at least one action based on the classification result (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.).

As per claim 20, the modified teachings of Dinerstein with Anand teaches the one or more non-transitory computer-readable storage media of claim 16, further comprising: 
calculating a first index value for the first dynamic query (e.g. Dinerstein, see paragraphs [0027-0028], which discloses based on user input, a database statement (e.g. dynamic query) is generated by the application to locate a user record.); 
calculating a second index value for the second dynamic query (e.g. Anand, see paragraphs [0028-0029], which discloses an SQL parser iterates over lexical nodes to determine query structure and validity to derive a parsed tree, which is then used to obtain number of queries, invalid field access, invalid field type, etc., all instances of tokens.); and
comparing the first index value with the second index value (e.g. Dinerstein, see paragraphs [0038-0041], which discloses upon receiving the database statement, the injection detector can be configured to determine a syntactic pattern of the database statement by, for instance, replacing literals with a placeholder value, thereby forming a second version of the first dynamic query.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 18, 2022